DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 12/28/20.  Claims 1, 4, 10, 11, and 17 have been amended.  Claims 3, 5-8, and 12-15 are cancelled.  Claims 1, 2, 4, 9-11, 16, and 17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 10, 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the surgical equipment" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the surgical procedure” in lines 17 and 24.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2016/0379504 A1) in view of Kanubaddi (US 2018/0158549 A1) in view of Nye (US 2006/0136167 A1), in view of Pfleider et al. (US 2012/0324118 A1), and further in view of Breazeale, JR. (US 2009/0048865 A1).
(A) Referring to claim 1, Bailey discloses a system for ensuring proper set-up of an operating room and proper use of surgical tools during surgery, the system comprising (abstract of Bailey): 
a handheld electronic device (para. 21 of Bailey); 
an electronic database, wherein the electronic database either resides on the handheld electronic database or the handheld electronic database has remote access to the electronic database (para. 62 and 52 of Bailey);
an electronic list of physicians stored in the electronic database (para. 46, 53, and 61 of Bailey; note the tracking information including tracking physicians); 
at least one electronic image of a preferred operating room set-up for each of the physicians for each of the physician's surgical procedures, wherein the at least one electronic image of the preferred operating room set-up shows each piece of surgical equipment for each surgical procedure and a 
a time tracker for tracking stages of an operation, wherein the time tracker is stored on the electronic database (para. 50 of Bailey), wherein the time tracker comprises: surgery starting time; surgery ending time (para. 51, 54, 56, and 58 of Bailey; The further information can be obtained for the hospital information system ("HIS"), the electronic medical record ("EMR") and/or scheduling system (which keeps track of patients and the reason and timing for their visit (e.g., location, time and type of surgery)). The further information will enable the system to aggregate case-specific information including: staff assigned to a given case, procedure type, original scheduled time, actual start time, and other data pertinent to analyzing workflow and efficiency. Furthermore, the time between clean up and start of next setup can be analyzed to reduce the time the room 10 is not being used to maximize use of the room 10.). 
Bailey does not disclose an electronically selectable list of billable supplies, wherein the electronically selectable list of billable supplies is stored on the electronic database, wherein the electronic list of billable supplies is automatically transmittable to an associated patient and/or an associated insurance company; at least one instructional video, wherein the at least one instructional video contains instructions on use of the surgical equipment, wherein the instructional video contains instructions on how to trouble shoot the surgical equipment, wherein the at least one instructional video is stored on the electronic database; wherein the time tracker comprises: entry time when the 
 Kanubaddi discloses an electronically selectable list of billable supplies, wherein the electronically selectable list of billable supplies is stored on the electronic database (para. 43, 5, 6, 11, and 36 of Kanubaddi; note selecting a surgical tray, an invoice generator that enables a user to identify each piece of equipment on a selected tray of the one or more surgical trays, generate a tray invoice for the selected tray, and capturing what was billed or used on that patient procedure) .
Nye discloses wherein the electronic list of billable supplies is automatically transmittable to an associated patient and/or an associated insurance company (para. 49 of Nye; information and data pertaining to the supplies and items that were utilized in the course of a patient's surgery is available for billing verification purposes. In addition to the database of the healthcare facility, the same data and information can be transmitted to other databases such as the database of the patient's insurance entity.).
Pfleider discloses at least one instructional video, wherein the at least one instructional video contains instructions on use of the surgical equipment, wherein the instructional video contains instructions on how to trouble shoot the surgical equipment, wherein the at least one instructional video is stored on the electronic database (para. 107-131 of Pfleider; note the troubleshooting guide).
Breazeale discloses entry time when the associated patient enters the operating room (para. 29 of Breazeale; Clock 102c shows the time of the patient entering the operating room suite, and clock 102a shows the time of the patient entering operating room 112, as determined by sensor 120.); and time when the associated patient is moved to a recovery room (para. 66 of Breazeale; An end time, in contrast, may be obtained from a patient location tracking system, such as the time that the patient left an operating room, or entered a recovery room. ). 

(C) Referring to claims 10 and 17, Bailey discloses wherein the time tracker comprises: surgery starting time; surgery ending time; and wherein the method further comprises the steps of: tracking surgery starting time; tracking surgery ending time (para. 51, 54, 56, and 58 of Bailey). 
	Bailey, Kanubaddi, Nye, and Pfleider do not disclose tracking an entry time when the associated patient enters the operating room; and tracking time when an associated patient is moved to a recovery room. 
	Breazeale discloses tracking an entry time when the associated patient enters the operating room (para. 29 of Breazeale); and tracking time when an associated patient is moved to a recovery room (para. 66 of Breazeale). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Breazeale within Bailey, Kanubaddi, Nye, and Pfleider .The motivation for doing so would have been to track patient movement (para. 29 of Breazele).

Claims 4, 9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2016/0379504 A1) in view of Kanubaddi (US 2018/0158549 A1) in view of Nye (US 2006/0136167 A1), and further in view of Pfleider et al. (US 2012/0324118 A1).

a handheld electronic device (para. 21 of Bailey); 
an electronic database, wherein the electronic database either resides on the handheld electronic database or the handheld electronic database has remote access to the electronic database (para. 62 and 52 of Bailey);
an electronic list of physicians stored in the electronic database (para. 46, 53, and 61 of Bailey); and 
at least one electronic image of a preferred operating room set-up for each of the physicians for each of the physician's surgical procedures, wherein the at least one electronic image of the preferred operating room set-up shows each piece of surgical equipment for each surgical procedure and a preferred location for each piece of surgical equipment for each surgical procedure, wherein the at least one electronic image is stored in the electronic database (Figures 2 & 3 and para. 20 & 21 of Bailey); 
a time tracker for tracking stages of a surgical procedure, wherein the time tracker is stored on the electronic database (para. 50 of Bailey); and
multiple participant real time video functionality, wherein the multiple participant real time video functionality is stored on the electronic database (para. 21, 29, and 63-65 of Bailey).
Bailey does not disclose an electronically selectable list of billable supplies, wherein the electronically selectable list of billable supplies is stored on the electronic database, wherein the electronic list of billable supplies is automatically transmittable to an associated patient and/or an associated insurance company; at least one instructional video, wherein the at least one instructional video contains instructions on use of the surgical equipment, wherein the instructional video contains instructions on how to trouble shoot the surgical equipment, wherein the at least one instructional video is stored on the electronic database.

Nye discloses wherein the electronic list of billable supplies is automatically transmittable to an associated patient and/or an associated insurance company (para. 49 of Nye).
Pfleider discloses at least one instructional video, wherein the at least one instructional video contains instructions on use of the surgical equipment, wherein the instructional video contains instructions on how to trouble shoot the surgical equipment, wherein the at least one instructional video is stored on the electronic database (para. 107-131 of Pfleider).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kanubaddi, Nye, and Pfleider within Bailey.  The motivation for doing so would have been to generate an invoice (para. 11 of Kanubaddi), to expedite the processing of insurance claims (para. 49 of Nye), and to help those unfamiliar with the equipment (para. 106 of Pfleider)(B) Referring to claim 9, Bailey discloses wherein the system further comprises: electronic circulator notes (para. 54, 42, and 43 of Bailey). (C) Referring to claim 11,  Bailey discloses a method for ensuring proper set-up of an operating room and proper use of surgical tools during surgery, the method comprising the steps of (abstract of Bailey): 
providing a handheld electronic device (para. 21 of Bailey); 
providing an electronic database, wherein the electronic database either resides on the handheld electronic database or the handheld electronic database has remote access to the electronic database (para. 62 and 52 of Bailey); 
storing an electronic list of physicians on the electronic database (para. 46, 53, and 61 of Bailey); 

tracking time for stages of the surgical procedure (para. 50 of Bailey);
storing tracked time on the electronic database (para. 50 of Bailey); and
providing multiple participant real time video functionality, wherein the multiple participant real time video functionality is stored on the electronic database. (para. 21, 29, and 63-65 of Bailey). 
Bailey does not disclose electronically selecting a list of billable supplies, wherein the electronically selectable list of billable supplies is stored on the electronic database; creating an invoice based on billable supplies used during the surgical procedure; automatically transmitting the invoice to an associated patient and/or an associated insurance company; creating at least one instructional video, wherein the at least one instructional video contains instructions on use of the surgical equipment, wherein the instructional video contains instructions on how to trouble shoot the surgical equipment; storing the at least one instructional video on the electronic database.
Kanubaddi discloses electronically selecting a list of billable supplies, wherein the electronically selectable list of billable supplies is stored on the electronic database; creating an invoice based on billable supplies used during the surgical procedure (para. 43, 5, 6, 11, and 36 of Kanubaddi).
Nye discloses automatically transmitting the invoice to an associated patient and/or an associated insurance company (para. 49 of Nye).
Pfleider discloses creating at least one instructional video, wherein the at least one instructional video contains instructions on use of the surgical equipment, wherein the instructional video contains 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kanubaddi, Nye, and Pfleider within Bailey.  The motivation for doing so would have been to generate an invoice (para. 11 of Kanubaddi), to expedite the processing of insurance claims (para. 49 of Nye), and to help those unfamiliar with the equipment (para. 106 of Pfleider)
(D) Referring to claim 16, Bailey discloses wherein the method further comprises the step of: providing electronic circulator notes (para. 54, 42, and 43 of Bailey). 
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/28/20.
(1) Applicant argues that the 103 rejection is improper.

(A) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations to combine came directly from the references.
Furthermore, the broadest reasonable interpretation of “multiple participant real time video functionality, wherein the multiple participant real time video functionality is stored on the electronic database” would include  the image and video capture and recording device 50. Also, note paragraph 63 which discloses “[0063] The analysis of video and/or images of the room 10 can be used for recognizing specific conditions of the room 10 and triggering or taking further action within the room depending on the specific conditions. For example, it is contemplated that the cameras 320 could review the rooms 10, and if it determined that no personnel 400 are in the room 10 (and possibly the additional determination that the time of day is outside normal utilization hours for the room 10) the computer system could trigger an ultraviolet room sterilization system 700 to eliminate pathogens in the room 10.”  (see para. 21, 29, and 63-65 of Bailey). As such, it is unclear how the language differs from the claims since there is real time video functionality in Bailey and there are multiple participants (e.g., personnel).
Regarding the “a time tracker for tracking stages of a surgical procedure, wherein the time tracker is stored on the electronic database” limitation, Applicant fails to fully consider the reference. In 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686